In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00268-CR
           01-03-00269-CR
           01-03-00270-CR
____________

ERIC BRIAN SMITH, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 178th District Court
Harris County, Texas
Trial Court Cause Nos. 931814, 931812, and 931813



MEMORANDUM  OPINION
	Appellant pleaded guilty to three charges of aggravated robbery and, in
accordance with a plea bargain agreement with the State, the trial court sentenced
appellant to confinement for 15 years in each case.  Appellant filed timely notice of
appeal.  We dismiss for lack of jurisdiction.
	Rule 25.2(a) of the Texas Rules of Appellate Procedure provides, in
pertinent part:
	In a plea bargain case -- that is, a case in which a defendant's
plea was guilty or nolo contendere and the punishment did not
exceed the punishment recommended by the prosecutor and
agreed to by the defendant -- a defendant may appeal only:

	(A)	those matters that were raised by written motion filed and
ruled on before trial, or

	(B)	after getting the trial court's permission to appeal.

Tex. R. App. P. 25.2(a)(2).
	The trial court's certification of defendant's right of appeal in each case
states that this "is a plea-bargain case, and the defendant has NO right of appeal." 
(Emphasis in original.)  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).